Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections
Based on the changes introduced by amendment of (07/29/2022), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims 1-20 is withdrawn and 35 U.S.C. 112 (pre-AIA ).
Allowable Subject Matter

Claims 1, 2, 5, 6, 8-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Langdon(US 4240285) hereinafter Langdon disclose a leaf cell sensor having one or more piezoelectric radial components connected to a circumferential component (Fig. 3, disc 19, piezoelectric ceramic transducers 20, 21, 22 and 23), the one or more radial components and the circumferential component having a distal face and a proximal face (Fig. 3, disc 19,(b), piezoelectric ceramic transducers 20, 21, 22 and 23);
a first electrode positioned on the distal face of at least one radial component (Fig. 3, Col. 4, lines 34-47, where transducers 20, 21, 22 and 23 on the disc 19);
a second electrode positioned on the proximal face of the at least one radial component (Fig. 2, Col. 4, lines 15-20, 34-43; Fig. 3, transducers 20, 21, 22 and 23 on the disc 19);
and a voltage source having an electrodes (Col. 4, lines 34-47, transducers 9 and 10 of Fig. 2, and the application of a voltage to the electrodes on the surfaces of each of these transducers);

Norman et.al., (Pub.20190023589) hereinafter Norman discloses a voltage source having a negative terminal and a positive terminal, the negative terminal being connected to the first electrode and the positive terminal being connected to the second electrode (para [0161]);

Langdon (US 4240285) discloses an electric current measurement device connected to the first and second electrode (Col. 4, lines 34-47, where piezo electric ceramic transducers 20, 21, 22 and 23);
Roberson et al., (US Pub.2014/0367092) (hereinafter Roberson) discloses measure current flowing between the first and second electrode (Claim 1, where excitation current to at least one electrode of the first plurality of electrodes, and measurement circuitry to measure current or voltages),
a processor of a computing device and a non-transitory computer readable medium storing instructions thereon, wherein the instructions (para [0156]), when executed, cause the processor to determine, from the measured current, one or more properties of the fluid (Claim 1).
The closest prior art of the record does not teach or render obvious:
	“fluid density (rho) is determined at least in part based on the equation rho = o1(DR— DPHBW) + a2(DI2 — DPHBW) + a3 VDM2
where DR denotes a peak shift in a real part of complex admittance between air and fluid, DPHBW denotes change in bandwidth between air and fluid, DI2 denotes the valley shift in the imaginary part of admittance between air and fluid, and DM2 denotes the valley shift in admittance magnitude between air and fluid.” 
Regarding Claim 9:
The Claim 9 comprises the similar limitations, as a Claim 1.
The closest prior art of the record does not teach or render obvious:
 “where the leaf cell sensor comprises eight radial components”.

 Regarding Claim 13:
Langdon discloses a method for measuring one or more properties of a fluid, the method comprising:
 immersing the apparatus of claim 1 into a volume of the fluid (Col.1, lines 6-10);
applying a sinusoidal voltage across the first electrode and the second electrode, thereby inducing a sinusoidal strain in the piezoelectric radial component (Col. 4, lines 15-25).
Roberson disclose measuring a current flowing between the first electrode and the second electrode; and determining, from the current, the one or more properties of the fluid comprising fluid sound speed (Claim 1).

The closest prior art of the record does not teach or render obvious:
 “fluid sound speed (ss) is determined at least in part based on the equation
 SS = DPH+ 2(DR— DPHBW) +  Root square of (DI2 — DPHBW)
where DPH denotes a difference in phase peak of admittance between air and fluid, DR denotes a peak shift in the real part of admittance between air and fluid. DPHBW denotes change in bandwidth between air and fluid, and Dl2 denotes the valley shift in the imaginary part of admittance between air and fluid,
DI2 denotes the valley shift in the imaginary part of admittance between air and fluid, and 1, 2, 3 denote regression coefficients.”
Claims 2, 5, 6, 8, 10-12, 14-17, 19 and 20 are allowed due to their dependency on claims 1, 9 and 13 correspondently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862